PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/765,449
Filing Date: 19 May 2020
Appellant(s): KING ABDULLAH UNIVERSITY OF SCIENCE AND TECHNOLOGY



__________________
Remus F. Fetea, Ph.D.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/08/2022 from which the appeal is taken is being maintained by the examiner.
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al. "Effects of polar and nonpolar on band structures in ultrathin ZnO/GaN type-II superlattices." Solid State Communications 221 (2015): 14-17 (cited by and provided with Non-Final Rejection mailed 05/25/2021), in view of Pearton, et al. "ZnO and related materials for sensors and light-emitting diodes." Journal of Electronic Materials 37.9 (2008): 1426-1432 (cited by and provided with Final Rejection mailed 02/08/2022), and Andre, et al. US-20140026937-A1.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al. "Effects of polar and nonpolar on band structures in ultrathin ZnO/GaN type-II superlattices." Solid State Communications 221 (2015): 14-17, in view of Pearton, et al. "ZnO and related materials for sensors and light-emitting diodes." Journal of Electronic Materials 37.9 (2008): 1426-1432, and Andre, et al. US-20140026937-A1, as applied to claim 10, above, and further in view of Zhang, et al., US-20100224891-A1.


(2) Response to Arguments
(2.1) Argument 1 – the applied art does not disclose either a III-nitride layer including Al, In, Ga, and N atoms, or a II-oxide layer including Mg, Cd, Zn, and O atoms.
Applicant begins:
Independent Claim 1 is considered representative for this argument. Thus, for this argument only, reference is made only to Claim 1.

As discussed above, independent Claim 1 has an absorption layer that includes a superlattice having a Ill-nitride layer adjacent to a ll-oxide layer. The Ill-nitride layer includes Al, In, Ga and N atoms, and the Il-oxide layer includes Mg, Cd, Zn and O atoms.

Paragraph 3 of the publication of this application explains that in our pursuit of reducing pollution due to the use of fossil fuel, green energy conversion devices, such as solar cells, are considered to be the solution. However, the typical solar cells are made of materials, e.g., Si, GaP, GaAs, that have a limited set of bandgaps, i.e., they limit the wavelengths of the solar energy that can be transformed into electricity. Thus, a goal for designing such devices is to have the ability to select a desired bandgap from a wide range of bandgaps, depending on the situation, as discussed in paragraph 28.

This wide range of bandgaps is offered by a superlattice, as the materials making up the superlattice define the bandgap of the absorption layer, as discussed in paragraph 27.

Paragraph 28 explains that by adjusting the values of Al, In and Ga in a Ill-nitride layer, and by adjusting the values of Mg, Cd, and Zn in a ll-oxide layer, the largest bandgap of 4.7 eV can be achieved, as illustrated in Figure 2.

The examiner does not dispute the above, but wishes to point out that the bandgap of 4.7 eV is achieved only when AlN/MgO is used, not when the a III-nitride layer including Al, In, Ga, and N atoms, or a II-oxide layer including Mg, Cd, Zn, and O atoms. But this is a mere technicality.
Segueing to a summarization of Zhang, applicant writes:
Zhang is a research article that has the goal of studying the electronic structure of polar and nonpolar wurtzite (WZ) ZnO/GaN ultrathin superlattices (USLs), as discussed in the Abstract, and also in the last paragraph of Section I, Introduction. It is noted that the ZnO/GaN structure is characterized in Zhang as being a wurtzite, which is a specific hexagonal symmetry of the atomic structure, as shown in Figure 1.

There is no disclosure in this reference about either a Ill-nitride layer including Al, In, Ga and N atoms or a Il-oxide layer including Mg, Cd, Zn and O atoms.

The above characterization of Zhang is mostly correct, although the examiner would like to emphasize the particular relevance of Zhang to the instant application.
Zhang teaches an absorption layer that includes a superlattice having a Ill-nitride layer adjacent to a ll-oxide layer, more specifically, a GaN/ZnO superlattice (see superlattices of Fig. 1 and p. 4 of Final Rejection mailed 02/08/2022), which are, in fact, similar to the superlattice of one embodiment described in instant application (Fig. 3, middle).
Zhang also notes that the superlattice is advantageous for solar energy harvesting (i.e. energy conversion), such water splitting, dye-sensitized solar cells, and regular solar cells (§3, ¶2), and therefore has similar utility to the instant application in general and the instant claims.
Zhang also teaches that a range of bandgaps is offered by the superlattice, and the bandgap can be controlled by controlling the ratio of materials as well as the thicknesses of individual materials (see Figs. 3-4), and therefore recognizes the importance of bandgap adjustment, similar to the instant application.
Hence, it is clear that the Zhang’s disclosure is similar to that of the instant application, and, more importantly, it is similar to the claimed invention.
Zhang differs from the claimed invention in it does not teach the III-nitride layer includes Al, In, Ga and N atoms, and wherein the II-oxide layer includes Mg, Cd, Zn, and O atoms. Instead, Zhang teaches the III-nitride layer includes Ga and N atoms, and the II-oxide layer includes Zn and O atoms (see Final Rejection mailed 02/08/2022, p. 4).
The examiner relies on Pearton, et al. "ZnO and related materials for sensors and light-emitting diodes." Journal of Electronic Materials 37.9 (2008): 1426-1432 to remedy this deficiency.
Applicant’s characterization of the Pearton reference follows:
Pearton discloses in the Introduction section that ZnO is a material that can be used in thin-film transistors and UV light emitters. In the same section, Pearton indicates that the bandgap of such material may be increased by Mg doping and reduced by Cd doping.

Pearton then explains in the next section, Properties of the ZnMgCdO Heterostructure system, on page 1426, that “ZnO forms a heterostructure system with MgO and CdO.” (Emphasis added.) This means that layers of ZnO, MgO, and CdO may be combined to form such a heterostructure system. In this regard, Figure 1 in Pearton shows the three different layers of ZnO, MgO and CdO may be combined to form such a heterostructure system. In this regard, Figure 1 in Pearton shows the three different layers ZnO, MgO and CdO having different lattice constants, bandgap energies and wavelengths. When the three layers are mixed together to form the heterostructure system, their lattice constants, bandgap energies and wavelengths are described by the sides (if only two layers are present) of the triangle formed by the layers ZnO, MgO and CdO, or by the interior of the triangle if all three layers are present.

In other words, each corner of the triangle in Figure 1 in Pearton represents one of the three layers ZnO, MgO and CdO, and each side of the triangle shows a given combination of two layers, which sit at the end of that side. A point inside the triangle would likely indicate a combination of the three layers, and the corresponding properties.

Examiner contends that appellant’s argument fails to correctly characterize the Pearton reference. While applicant’s interpretation of heterostructure, and the arguments that follow from this interpretation, are certainly interesting, they are neither scientifically nor technically correct. A heterostructure refers to a structure formed when two different semiconductors are in contact with each other. ZnO forms a heterostructure the same way with MgO and CdO, e.g. ZnO/CdO and ZnO/MgO may be made, in the same way that ZnO forms a heterostructure ZnCdO and ZnMgO, e.g. see ZnO/Zn0.90Mg0.10O heterostructure and ZnO/Zn0.95Cd0.05O in Figs. 2-3 respectively (respectively; N.B. there is a typographical error in the caption of Fig. 3: “5% Mg” should read “5% Cd”), and ZnMgO and ZnCdO can form a heterostructure with each other (“For light emitters, an attractive approach is the use of a ZnCdO active region with ZnMgO clad layers to form a double heterostructure” ; i.e. ZnMgO/ZnCdO/ZnMgO;  see Properties of the ZnMgCdO Heterostructure System, ¶2). 
The existence of compounds such as Zn0.95Cd0.05O, which has a bandgap of ~2.9 eV, and Zn0.90Mg0.10O, which has a bandgap of ~3.5 eV, as shown in Figs. 2-3, respectively, clearly demonstrates that ZnCdO and ZnMgO exist as compounds themselves, and are not simply heterostructures between ZnO and CdO, or ZnO and MgO, respectively, as appellant contends. Pearton demonstration, and characterization, of these compounds unequivocally demonstrates that these compounds may be made. Additionally, the bandgap of these compounds is different than ZnO, i.e. it is controlled by varying the composition within the ZnMgCdO material system described by Pearson (Properties of the ZnMgCdO Heterostructure System, ¶1, and Fig. 1):
A bandgap energy of ~3.0 eV can be achieved by doping with Cd2+, while Mg2+ increases the bandgap energy to ~4.0 eV

The examiner would like to emphasize that there is a difference between the ZnMgCdO material system and the ZnMgCdO heterostructure system (see section title). The latter is the collection heterostructures formed using compounds that fall within the ZnMgCdO material system, while the former is the material system per se. Appellant conflates these two terms, and, in doing so, misinterprets the Pearton reference, especially as it pertains to Fig. 1, Figs. 2-3, and Properties of the ZnMgCdO Heterostructure System in general.
The examiner contends that one of ordinary skill in the art would be exceedingly familiar with graphs of the type shown in Pearton’s Fig. 1, and would know that the composition at any given point on the boundary of / within the triangle reflects an alloy / mix of the individual constituents, or, in an alternate explanation of the same, that one constituent is doped with the cations of one or more of the other constituents, to yield a different composition (e.g. ZnMgO can be regarded as Mg-doped ZnO, or an alloy of MgO and ZnO, and ZnCdO can be regarded as Cd-doped ZnO, or an alloy of ZnO and CdO; N.B. Pearton uses doped and alloyed interchangeably to refer to changing the composition of materials). The vertices of the triangle represent ZnO, MgO, and CdO; the edges represent the alloys containing two of Mg, Cd, and Zn; finally, points within the triangle represent the alloys containing Mg, Cd, and Zn.
Varying the composition varies the bandgap and the lattice parameter, which is clearly shown in Fig. 1, this feature of the system is the rationale behind the examiner’s rejection to modify Zhang’s superlattice, which contains ZnO, to instead include a II-oxide containing Mg, Cd, Zn, and O, atoms. From Pearton, one of ordinary skill in the art would know that this allows changing the bandgap of the ZnO component of Zhang’s superlattice, and therefore the bandgap of the resulting superlattice as a whole (see rejection of claim 1 in Final Rejection mailed 02/08/2022, as well as further discussion in (2.3) Response to Argument 3). In all instances, the resulting composition is the sum of the fractional percentages of the constituents, i.e. x∙ZnO + y∙MgO + z∙CdO, where x+y+z=1, which, upon simplification, yields ZnxMgyCdzO where x+y+z=1.
To conclude, appellant’s interpretation of Pearton’s Fig. 1 as referring to the heterostructure system, wherein  “a point inside the triangle would likely indicate a combination of the three layers, and the corresponding properties,” and, more broadly, appellant’s interpretation of Properties of the ZnMgCdO Heterostructure System, and the Pearton reference in general, is flawed, and neither scientifically nor technically correct.
As stated above, at any given point on the boundary of / within the triangle refers to a specific composition, more precisely, ZnxMgyCdzO where x+y+z=1, which gives rise to compounds such as ZnMgO and ZnCdO, which are explicitly mentioned by Pearton, which may, in turn, then be used in the construction of heterostructures with different semiconductor materials (Pearton, Figs. 2-3), and, in the rejection of record, are used in the construction of a type-II superlattice heterostructure (see Zhang, in general).
Applicant continues with this line of reasoning with the III-nitrides:
The same is true for the GaN/InN/AlN subsystem discussed in the same section in Pearton and also illustrated in Figure 1. Each of the GaN, InN and AIN layer is an independent layer and the three layers are represented as the corners of a triangle in Figure 1. If somebody choses a point on a side of this triangle, it means that only two layers are present, the two at the corners of that side. If somebody choses a point within the triangle, it means that all three layers are present.

Also note that Pearton never refers to a GaN/InN/AlN layer, only to GaN/InN/AlN subsystem or system because the sign “/” is used to delineate the layers.

The examiner notes that same line of reasoning presented above with respect to applicant’s arguments regarding the II-oxides is applicable to applicant’s arguments regarding the III-nitrides, i.e. the GaInAlN material system. Here, a point inside the triangle refers to a specific composition Alx’Gay’Inz’O where x’+y’+z’=1. Applicant’s insistence that “the sign “/” is used to delineate the layers” is factually and scientifically incorrect for similar reasons.
Applicant concludes:
Further, note that Pearton discloses on page 1429, left column, last paragraph, a p-n Junction LED that uses ZnO nanorods grown on a GaN layer. There is no indication of using either an Al, In, Ga and N based layer or an Mg, Cd, Zn and O based layer as claimed.

Therefore, Pearton teaches that three Ill-nitride layers or three Il-oxide layers can be combined together but not that the Ga, In and Al atoms can be combined in a Ill- nitride layer, or the Mg, Cd and Zn atoms can be combined in a II-oxide layer.

This is different from Claim 1.

Therefore, even if one would combine with Zhang with Pearton, the combination does not teach or suggest the features discussed above.

Applicant’s argument “there is no indication of using either an Al, In, Ga and N based layer or an Mg, Cd, Zn and O based layer as claimed” is not the case: this is easily inferred from Pearton’s Fig. 1.
Setting aside appellant’s misreading of the Pearton reference, the examiner contends that the issues at hand are:
whether one of ordinary skill in the art would recognize that ZnO and GaN are part of the ZnMgCdO and AlGaInN material systems, respectively, which the examiner believes is immediately apparent from Pearton so long as one does not misinterpret the reference;
whether it is apparent that the bandgap of the individual components can be modified by modifying the composition, which, provided one does not misread the reference, clear from 1) and Pearton;
whether it is apparent that the bandgap of the individual components can be modified to modify the superlattice, which is easily gleaned from a reading of Zhang (see also (2.3) Response to Argument 3); and
whether one of ordinary skill in the art would modify the compositions accordingly for the reasons set forth in the rejection of record, which the examiner believes stems from 1)-3) in combination.
The examiner believes that each of these are supported by the Zhang and Pearton references, either alone and/or in combination.

(2.2) Response to Argument 2 – the applied art does not disclose either a III-nitride layer including Al, In, Ga, and N atoms AND a II-oxide layer including Mg, Cd, Zn, and O atoms.
Applicant begins:
There is no disclosure in Pearton that the GaN/InN/AIN system shown in Figure 1 and the ZnO/CdO/MgO system also shown in Figure 1 are combined together in a superlattice to form the claimed absorption layer. Even if this feature would be disclosed by Pearton, the combination of such systems is still different from Claim 1 as the claimed atoms are not present in a single layer, but in multiple layers.

In fact, Pearton makes clear that the two systems are not combined, when stating on page 1426, right column, last paragraph, that One advantage of the ZnO/CdO/MgO/ system versus GaN/InN/AIN is the availability of inexpensive, large-area native substrates.

…

This sentence indicates that the two systems are not merged into a single one, and in fact, the ZnO/CdO/MgO/ system is better than the GaN/InN/AIN system as the first system can be made on a variety of substrates while the second cannot.

To begin, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP §2145.IV. In this case, Zhang already teaches the combination of a single compound within the ZnCdMgO system in combination with a single compound within the AlGaInN system, i.e. a II-oxide in combination with a III-nitride, or, more precisely, ZnO in combination with GaN, i.e. both of these systems are used simultaneously. Per examiner’s arguments, above, there is a teaching, suggestion, and motivation to modify each of the two compounds present in Zhang’s superlattice to arrive at the claimed invention (see also (2.1) Response to Argument 1, above).
Arguments regarding the ZnCdMgO system being “better” are spurious, because nonpreferred and alternative embodiments constitute prior art. See MPEP §2123.II. But more than that, Zhang exemplifies the advantage of the superlattice compared to the materials individually (see §3, especially sections pertaining to the natural charge separation and its advantages in energy harvesting). 

(2.3) Response to Argument 3 – the reason for combining Zhang and Pearton is not supported by the record
The Final Office Action talks on page 5, first full paragraph, about “result-effective variable” and in the second full paragraph, on the same page, about being “obvious to determine the optimum or workable ranges of a result-effective variable based on a desired application. See MPEP 2144.05.”

MPEP 2144.05 refers to “obviousness of similar and overlapping ranges, amount, and proportions.”

First, Claim 1 does not recite ranges, amounts or proportions. Thus, reliance on this portion of the MPEP appears to be misplaced.

The examiner contends that one of ordinary skill in the art would recognize that Pearton adequately teaches or suggests that ZnO and GaN, the materials of Zhang’s superlattice, are simply two specific compounds that are each part of a larger material system, i.e. the II-oxides and III-nitrides, i.e. the ZnMgCdO and AlGaInN material systems. Thus, ZnO and GaN can be regarded as ZnxMgyCdzO, where x=1 and y=z=0, and Alx’Gay’Inz’O, with x’=z’=0 and y’=1. Therefore, the change of composition can be regarded as moving from two prior art ranges (or, more precisely, two single data points representing ZnO and GaN, respectively), to any two compositions falling within the above material systems and meeting the claimed limitations. That is, one is moving from ZnxMgyCdzO, where x=1 and y=z=0 to ZnxMgyCdzO, where x+y+z=1 and x,y,z>0, and Alx’Gay’Inz’O, with x’=z’=0 and y’=1 to Alx’Gay’Inz’O where x’+y’+z’=1 and x’,y’,z’>0. The prior art materials and claimed materials are similar, insofar as they belong to the same material system, and thus the examiner contends that optimizing the composition can be regarded as simply moving from the prior art range / data points to any of the numerous compounds within the material system falling that corresponds to the claimed compounds (i.e. x,y,z,x’,y’,z’>0), and hence, the examiner has an articulated rationale supporting this rejection, and reliance on this section of the MPEP is not misplaced.
Applicant then argues:
Second, assuming arguendo that claim 1 recites a range, amount, or proportions, it is not clear whether the Examiner is referring to MPEP §2144.05 I, or MPEP §2144.05 II. From the result-effective variable language used by the Examiner, it appears that the obviousness argument is directed to Routine Optimization.

However, there is no optimization involved in Claim 1. Claim 1 only recites the atoms that need to be present in each of the Il-oxide layer and the Ill-nitride layer. Claim 1 does not specify their range, amounts or proportions.
Thus, the rejection based on this argument is not supported by the evidence of record.

As detailed above, the change of composition can be regarded as moving from two prior art ranges (or, more precisely, two single data points representing ZnO and GaN, respectively), to two ranges of compositions falling within the above material systems meeting the claimed limitations, i.e. moving from ZnxMgyCdzO, where x=1 and y=z=0, and Alx’Gay’Inz’O, with x’=z’=0 and y’=1 to ZnxMgyCdzO, where x+y+z=1 and x,y,z>0 and Alx’Gay’Inz’O where x’+y’+z’=1 and x’,y’,z’>0, respectively. Hence, there is optimization of the prior art materials to arrive at the materials that fall within the scope of the claims, and, moreover, the change can be regarded as moving within a prior art range. 
The optimization that is achieved is the adjustment the bandgap of the individual components, and because the bandgap of the superlattice depends on the bandgap of the individual components, the resulting bandgap of the resulting superlattice, as Zhang teaches that the superlattice arises from materials that make a type-II heterostructure, where the bandgap of the superlattice is less than the bandgap of the materials of the materials themselves, i.e. ZnO and GaN, as the conduction band is dominated by ZnO, and the valence band is dominated by GaN (see Fig. 3 and §3 and Final Rejection, pp. 5-6; N.B. Fig. 3 of Zhang is simply another way of conveying the effective bandgap of the superlattice, ΔE, similar to instant specification, Fig. 3—the effective conduction band is that of ZnO, and the effective valence band is that of GaN, and the bandgap is the difference between the energy level of the conduction band and the energy level of the valence band).
Applicant continues:
Third, there is no attempt to justify why one skilled in the art, after reading Zhang and understand that this reference promotes the use of ZnO and GaN materials, would rely on Pearton to add MgO, CdO, AIN and InN layers to Zhang’s layers. Note that even if such justification is found, it is irrelevant because the claims do not recite adding those layers, but having various atoms in given layers, as already discussed above.

Per (2.1) Response to Argument 1, the modification is not “add[ing] … layers,” it’s optimizing the composition of Zhang’s layers to ultimately optimize the bandgap of the superlattice—the same optimization, in fact, as in the instant specification (¶¶27-28 of instant specification), as Zhang suggests adjusting the bandgap of the resulting superlattice is desirable and achievable in general (see §3, and Final Rejection, pp. 5-6).
Applicant concludes:
Further, Pearton concludes on page 1431, in the Summary and Conclusions section, that ZnO nanorods coated with Pt are the best material for both sensors and LED products.

This would suggest to one skilled in the art that the addition of MgO, CdO, AlN and InN layers is not desired as the ZnO nanorods perform the best. In other words, these conclusions in Pearton would make one skill in the art to conclude that the ZnO and GaN materials disclosed by Zhang are the best, and not the combination proposed by the Examiner.

Arguments regarding a specific material and device being “better” are spurious, because nonpreferred and alternative embodiments constitute prior art. See MPEP §2123.II.

(2.4) Response to Argument 4 – the prior art does not teach the features of dependent Claims 5, 6, 13, 14, 19, and 20
See (2.1) Response to Argument 1 and (2.3) Response to Argument 3, above, especially as it pertains to discussion of Pearton, Figs. 1-3 and Properties of the ZnMgCdO Heterostructure System.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        
Conferees:
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721     

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.